Exhibit 10.1

EMPLOYEE MATTERS AGREEMENT

by and between

QUESTAR CORPORATION

QEP RESOURCES, INC.

Dated as of June 14, 2010



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (the “Agreement”) is entered into as of June 14,
2010, by and between Questar Corporation, a Utah Corporation (“Questar”), and
QEP Resources, Inc., a Delaware corporation (“QEP”), each a “Party” and
together, the “Parties.”

R E C I T A L S:

WHEREAS, Questar, acting through its direct and indirect subsidiaries, currently
conducts a number of businesses, including (i) the Exploration and Production
Business (the “QEP Business”), and (ii) the Natural Gas Transportation and
Distribution Business (the “Questar Business”);

WHEREAS, the Board of Directors of Questar has determined that it is
appropriate, desirable and in the best interests of Questar and its stockholders
to separate Questar into two separate, independent and publicly traded
companies, (i) one comprising solely the QEP Business, and (ii) one comprising
mainly the Questar Business, which shall continue to be owned and conducted,
directly or indirectly, by Questar;

WHEREAS, to effect this separation the Parties entered into that certain
Separation and Distribution Agreement dated as of the date hereof (as amended or
otherwise modified from time to time, the “Separation Agreement”); and

WHEREAS, pursuant to the Separation Agreement, Questar and QEP have agreed to
enter into this Agreement for the purpose of allocating Assets, Liabilities and
responsibilities with respect to certain employee compensation and benefit plans
and programs between and among them.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. Capitalized terms used, but not defined herein shall
have the meanings assigned to such terms in the Separation Agreement and the
following terms shall have the following meanings:

“Agreement” shall have the meaning ascribed thereto in the preamble to this
Agreement.

“Benefit Plan” shall mean, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, consulting,
non-competition or deferred compensation agreement, or an executive
compensation, incentive bonus or other bonus, employee pension, profit-sharing,
savings, retirement, supplemental retirement, stock option, stock purchase,
stock appreciation rights, restricted stock, other equity-based compensation,
severance pay, salary continuation, life, health, hospitalization, sick leave,
vacation pay,

 

1



--------------------------------------------------------------------------------

disability or accident insurance plan, corporate-owned or key-man life insurance
or other employee benefit plan, program, arrangement, agreement or commitment,
including any “employee benefit plan” (as defined in Section 3(3) of ERISA),
sponsored or maintained by such entity (or to which such entity contributes or
is required to contribute).

“COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and Sections 601 through
608 of ERISA, together with all regulations promulgated thereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Detrimental Conduct Provisions” shall mean any provisions that proscribe
conduct of Questar Employees, QEP Employees, Former Questar Employees or Former
QEP Employees in their capacity as such, whether set forth in outstanding awards
under the Questar Stock Plans or otherwise, in each case as in effect from time
to time.

“DOL” shall mean the U.S. Department of Labor.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean with respect to any Person, each business or entity
which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.

“Former QEP Employee” shall mean, as of the Distribution Date, any individual
listed on Exhibit B attached hereto or otherwise described pursuant to the rules
contained on Exhibit B attached hereto.

“Former Questar Employee” shall mean, as of the Distribution Date, any
individual listed on Exhibit A attached hereto or otherwise described pursuant
to the rules contained on Exhibit A attached hereto.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

“IRS” shall mean the Internal Revenue Service.

“Participating Company” shall mean Questar or any Affiliate thereof that is a
participating employer in a Questar Benefit Plan.

“Parties” shall have the meaning ascribed thereto in the preamble to this
Agreement.

“Post-Distribution Questar Option” shall have the meaning ascribed thereto in
Section 9.1(a) of this Agreement.

 

2



--------------------------------------------------------------------------------

“QEP” shall have the meaning ascribed thereto in the preamble to this Agreement.

“QEP 401(k) Plan” shall have the meaning ascribed thereto in Section 4.1(a) of
this Agreement.

“QEP Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the QEP Group or any ERISA Affiliate thereof
immediately following the Distribution Date, including, without limitation, the
QEP Retirement Plan, the QEP 401(k) Plan, the QEP Executive Severance Plan, the
QEP Nonqualified Plans, the QEP Stock Plan and the QEP Welfare Plans.

“QEP Cafeteria Plan” shall have the meaning ascribed thereto in Section 5.1(c)
of this Agreement.

“QEP Deferred Compensation Plan for Directors” shall have the meaning ascribed
thereto in Section 10.6(a) of this Agreement.

“QEP Employee” shall mean any individual who immediately following the
Distribution Date, remains employed by or will be employed by QEP or any member
of the QEP Group, including active employees and employees on an approved leave
of absence (including accrued paid time off leave (PTO), qualified military
service under the Uniformed Services Employment and Reemployment Rights Act of
1994, leave under the QEP Short-Term Disability Plan and leave under the Family
Medical Leave Act and other approved leaves).

“QEP Executive Severance Plan” shall have the meaning ascribed thereto in
Section 10.4(a) of this Agreement.

“QEP Nonqualified Plans” shall have the meaning ascribed thereto in Section 8.1
of this Agreement.

“QEP Option” shall mean an option to purchase shares of QEP Common Stock as of
the Distribution Date, which shall be issued pursuant to the QEP Stock Plan as
part of the adjustment to Questar Options in connection with the Distribution.

“QEP Participant” shall mean any individual who, immediately following the
Distribution Date, is a QEP Employee, a Former QEP Employee, or a beneficiary,
dependent or alternate payee of any of the foregoing.

“QEP Restricted Share” shall mean a share of QEP Common Stock that is subject to
forfeiture based on the extent of attainment of a vesting requirement, which
share is issued pursuant to the QEP Stock Plan.

“QEP Retiree Welfare Benefits Eligible Group” shall mean that group of QEP
Employees who have an original hire date with Questar or its affiliates that
occurred before January 1, 1997 and, immediately prior to the Distribution Date,
could have become eligible for retiree medical and life benefits under a Questar
Welfare Plan by (i) attaining age 55, (ii) completing 10 years of service and
(iii) timely commencing benefits under the Questar Retirement Plan, regardless
of whether such person could actually satisfy these requirements as of the
Distribution Date.

 

3



--------------------------------------------------------------------------------

“QEP Retirement Plan” shall have the meaning ascribed thereto in Section 3.1(a)
of this Agreement.

“QEP Stock Plan” shall have the meaning ascribed thereto in Section 2.5 of this
Agreement.

“QEP Supplemental Executive Retirement Plan” shall have the meaning ascribed
thereto in Section 8.1 of this Agreement.

“QEP Welfare Plans” shall have the meaning ascribed thereto in Section 5.1(a) of
this Agreement.

“Questar” shall have the meaning ascribed thereto in the preamble to this
Agreement.

“Questar 401(k) Plan” shall mean the Questar Corporation Employee Investment
Plan, as amended and restated effective January 1, 2009.

“Questar Annual Cash Incentive Plans” shall mean, collectively, the plans listed
on Schedule C attached hereto.

“Questar Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the Questar Group or any ERISA Affiliate thereof
prior to the Distribution Date.

“Questar Cafeteria Plan” shall have the meaning ascribed thereto in
Section 5.1(c) of this Agreement.

“Questar Deferred Compensation Plan for Directors” shall mean the Questar
Corporation Deferred Compensation Plan for Directors, as amended and restated
effective January 1, 2005.

“Questar Employee” shall mean any individual who, immediately following the
Distribution Date, remains employed by or will be employed by Questar or any
member of the Questar Group, including active employees and employees on an
approved leave of absence (including accrued PTO, qualified military service
under the Uniformed Services Employment and Reemployment Rights Act of 1994,
leave under the Questar Corporation Short-Term Disability Program and leave
under the Family Medical Leave Act and other approved leaves).

“Questar Executive Severance Plan” shall mean the Questar Corporation Executive
Severance Compensation Plan, as amended and restated effective October 23, 2007.

“Questar Nonqualified Plans” shall mean, collectively, the plans listed on
Schedule B attached hereto.

“Questar Option” shall mean an option to purchase shares of Questar Common Stock
granted pursuant to the Questar Stock Plan.

 

4



--------------------------------------------------------------------------------

“Questar Participant” shall mean any individual who, immediately following the
Distribution Date, is a Questar Employee, a Former Questar Employee or a
beneficiary, dependent or alternate payee of any of the foregoing.

“Questar Restricted Share” shall mean a share of Questar Common Stock that is
subject to forfeiture based on the extent of attainment of a vesting
requirement, which share is issued pursuant to the Questar Stock Plan.

“Questar Retained Claim” shall have the meaning ascribed thereto in
Section 10.5(a) of this Agreement.

“Questar Retirement Plan” shall mean the Questar Corporation Retirement Plan, as
amended and restated effective January 1, 2009.

“Questar Stock Plan” shall mean the Questar Corporation Long-Term Stock
Incentive Plan, as amended and restated effective May 18, 2010, the Questar
Corporation Stock Option Plan for Directors, as amended and restated effective
October 29, 1998, and any other stock option or stock incentive compensation
plan or arrangement maintained before the Distribution Date for employees,
officers, consultants, non-employee directors, independent contractors or other
service providers of Questar or its Affiliates.

“Questar Welfare Plans” shall mean, collectively, the plans listed on Schedule A
attached hereto.

“Separation Agreement” shall have the meaning ascribed thereto in the recitals
to this Agreement.

“VEBA” shall mean the Questar Corporation Employee Benefit Trust, as amended and
restated effective February 1, 1996, which is intended to be a voluntary
employees’ beneficiary association under Section 501(c)(9) of the Code.

Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Annexes, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PRINCIPLES

Section 2.1 Assumption and Retention of Liabilities; Related Assets.

(a) As of the Distribution Date, except as otherwise expressly provided for in
this Agreement, Questar shall, or shall cause one or more members of the Questar
Group to, assume or retain and Questar shall pay, perform, fulfill and
discharge, in due course in full (i) all Liabilities under all Questar Benefit
Plans, (ii) all Liabilities (excluding Liabilities incurred under a Benefit Plan
except as otherwise provided in this Agreement) with respect to the employment,
service, termination of employment or termination of service of all Questar
Employees and Former Questar Employees and their dependents and beneficiaries
(and any alternate payees in respect thereof) and other service providers
(including any individual who is, or was, an independent contractor, temporary
employee, temporary service worker, consultant, freelancer, agency employee,
leased employee, on-call worker, incidental worker, or non-payroll worker of any
member of the Questar Group or in any other employment, non-employment, or
retainer arrangement, or relationship with any member of the Questar Group or
whose employment or service is or was otherwise primarily associated with the
Questar Business), in each case to the extent arising in connection with or as a
result of employment with or the performance of services for any member of the
Questar Group or QEP Group, and (iii) any other Liabilities or obligations
expressly assigned to Questar or any of its Affiliates under this Agreement. For
purposes of clarification, the Liabilities assumed or retained by the Questar
Group as provided for in this Section 2.1(a) are intended to be “Questar
Liabilities” as such term is defined in the Separation Agreement.

(b) As of the Distribution Date, except as otherwise expressly provided for in
this Agreement, QEP shall, or shall cause one or more members of the QEP Group
to, assume or retain, as applicable, and QEP shall pay, perform, fulfill and
discharge, in due course in full (i) all Liabilities under all QEP Benefit
Plans, (ii) all Liabilities (excluding Liabilities incurred under a Benefit Plan
except as otherwise provided in this Agreement) with respect to the employment,
service, termination of employment or termination of service of all QEP
Employees and Former QEP Employees and their dependents and beneficiaries (and
any alternate payees in respect thereof) and other service providers (including
any individual who is, or was, an independent contractor, temporary employee,
temporary service worker, consultant, freelancer, agency employee, leased
employee, on-call worker, incidental worker, or non-payroll worker of any member
of the QEP Group or in any other employment, non-employment, or retainer
arrangement, or relationship with any member of the QEP Group or whose
employment or service is or was otherwise primarily associated with the QEP
Business), in each case to the extent arising in connection with or as a result
of employment with or the performance of services for any member of the Questar
Group or the QEP Group, and (iii) any other Liabilities or obligations expressly
assigned to QEP or any of its Affiliates under this Agreement. For purposes of
clarification, the Liabilities assumed or retained by the QEP Group as provided
for in this Section 2.1(b) are intended to be “QEP Liabilities” as such term is
defined in the Separation Agreement.

(c) From time to time after the Distribution, QEP shall promptly reimburse
Questar, upon Questar’s reasonable request and the presentation by Questar of
such substantiating

 

6



--------------------------------------------------------------------------------

documentation as QEP shall reasonably request, for the cost of any obligations
or Liabilities satisfied or assumed by Questar or its Affiliates that are the
responsibility of QEP or its Affiliates pursuant to this Agreement. Except as
otherwise provided in this Agreement, any such request for reimbursement must be
made by Questar not later than the first anniversary of the Distribution.

(d) From time to time after the Distribution, Questar shall promptly reimburse
QEP, upon QEP’s reasonable request and the presentation by QEP of such
substantiating documentation as Questar shall reasonably request, for the cost
of any obligations or Liabilities satisfied or assumed by QEP or its Affiliates
that are the responsibility of Questar or its Affiliates pursuant to this
Agreement. Except as otherwise provided in this Agreement, any such request for
reimbursement must be made by QEP not later than the first anniversary of the
Distribution.

(e) All Liabilities under all Questar Benefit Plans and QEP Benefit Plans and
all Liabilities (excluding Liabilities incurred under a Benefit Plan except as
otherwise provided in this Agreement) with respect to the employment, service,
termination of employment or termination of service of all Questar Employees,
Former Questar Employees, QEP Employees and Former QEP Employees and their
dependents and beneficiaries (and any alternate payees in respect thereof) and
other service providers (including any individual who is, or was, an independent
contractor, temporary employee, temporary service worker, consultant,
freelancer, agency employee, leased employee, on-call worker, incidental worker,
or non-payroll worker of any member of the Questar Group or QEP Group or in any
other employment, non-employment, or retainer arrangement, or relationship with
any member of the Questar Group or QEP Group), in each case to the extent
arising in connection with or as a result of employment with or the performance
of services for any member of the Questar Group or QEP Group, that are not
allocated pursuant to the terms of this Agreement shall be treated as
Unallocated Liabilities under the Separation Agreement.

Section 2.2 QEP Participation in Questar Benefit Plans. Except as otherwise
expressly provided for in this Agreement or as otherwise expressly agreed to in
writing between the Parties, (i) effective as of the Distribution Date, QEP and
each member of the QEP Group shall cease to be a Participating Company in each
Questar Benefit Plan, and (ii) each QEP Participant and any other service
providers (including any individual who is, or was, an independent contractor,
temporary employee, temporary service worker, consultant, freelancer, agency
employee, leased employee, on-call worker, incidental worker, or nonpayroll
worker of any member of the Questar Group or the QEP Group or in any other
employment, non-employment, or retainer arrangement, or relationship with any
member of the Questar Group or the QEP Group), effective as of the Distribution
Date, shall cease to participate in, be covered by, accrue benefits under or be
eligible to contribute to any Questar Benefit Plan, and Questar and QEP shall
take all necessary action to effectuate each such cessation.

Section 2.3 Comparable Compensation and Benefits. Except as otherwise expressly
provided for in this Agreement or as otherwise expressly agreed to in writing
between the Parties, QEP (acting directly or through its Affiliates) intends
immediately following the Distribution Date to provide QEP Employees with
compensation opportunities (including salary, wages, commissions and bonus
opportunities) and employee benefits that are generally comparable, in the
aggregate, to the compensation opportunities and employee benefits to which such
QEP Employees were entitled immediately prior to the Distribution Date.

 

7



--------------------------------------------------------------------------------

Section 2.4 Service Recognition.

(a) Pre-Distribution Service Credit. QEP shall give each QEP Participant full
credit for purposes of eligibility, vesting, determination of level of benefits,
and, to the extent applicable, benefit accruals under any QEP Benefit Plan for
such QEP Participant’s service with any member of the Questar Group prior to the
Distribution Date to the same extent such service was recognized by the
applicable Questar Benefit Plan immediately prior to the Distribution Date;
provided, that, such service shall not be recognized to the extent that such
recognition would result in the duplication of benefits.

(b) Post-Distribution Service Crediting. Except to the extent imposed by law,
neither Questar nor QEP (acting directly or through their respective Affiliates)
shall be obligated to recognize any service after the Distribution Date for any
purpose under any of their respective Benefit Plans if either a Questar Employee
becomes employed by a member of the QEP Group, or a QEP Employee becomes
employed by a member of the Questar Group after the Distribution Date; provided,
however, that nothing herein shall prohibit Questar or QEP or their respective
Affiliates from recognizing such service.

Section 2.5 Approval by Questar As Sole Stockholder. Effective as of the
Distribution Date, QEP shall have adopted the QEP Resources, Inc. Long-Term
Stock Incentive Plan (the “QEP Stock Plan”) which shall permit the issuance of
stock incentive awards that have material terms and conditions substantially
similar to those stock incentive awards issued under the Questar Stock Plan that
are to be substituted with QEP stock incentive awards in connection with the
Distribution. The QEP Stock Plan, the annual cash incentive plans adopted by QEP
in accordance with Section 10.1(c), and the long-term cash incentive plan
adopted by QEP in accordance with Section 10.2(e) of this Agreement shall be
approved prior to the Distribution by Questar as QEP’s sole shareholder.

Section 2.6 Transfer of Assets. Assets, if any, attributable to the Liabilities
referenced in the preceding provisions of this Article II shall be allocated (if
applicable) as provided in the remaining provisions of this Agreement.

ARTICLE III

QUALIFIED DEFINED BENEFIT PLAN

Section 3.1 Retirement Plan.

(a) Establishment of New Retirement Plan. Effective as of the Distribution Date,
QEP (acting directly or through its Affiliates) shall establish a qualified
defined benefit plan and trust (the “QEP Retirement Plan”) for the benefit of
those eligible QEP Employees (and their beneficiaries and alternate payees) who
are participants or would have become participants but for the service
requirement in the Questar Retirement Plan as of the Distribution Date, (the
“QEP Retirement Plan Participants”); provided, however, that any such
individuals who are eligible to participate in the QEP Supplemental Executive
Retirement Plan on the Distribution Date shall not accrue benefits under the QEP
Retirement Plan after the Distribution Date. QEP shall be

 

8



--------------------------------------------------------------------------------

responsible for taking all necessary, reasonable and appropriate action to
establish, maintain and administer the QEP Retirement Plan so that it is
qualified under Section 401(a) of the Code and the related trust thereunder is
exempt under Section 501(a) of the Code.

(b) Assumption of Questar Retirement Plan Liabilities; Transfer of Assets from
Questar Retirement Plan. Within ninety (90) days following the Distribution Date
(or such later time as mutually agreed by the Parties), Questar shall cause the
Assets and Liabilities assumed by QEP under the Questar Retirement Plan to be
transferred to the QEP Retirement Plan (excluding, for the avoidance of doubt,
any Assets and Liabilities under the Questar Retirement Plan attributable to QEP
Former Employees which shall remain in the Questar Retirement Plan). QEP shall
cause the QEP Retirement Plan to accept such transfer and to assume, fully
perform, pay and discharge, all Liabilities under the Questar Retirement Plan
relating to all QEP Retirement Plan Participants as of the Distribution Date.
Calculation of the present value of such Liabilities shall be in accordance with
the principles of Section 414(l) of the Code and the regulations promulgated
thereunder, using interest rates and other assumptions prescribed by Questar’s
actuaries for such purposes. The Assets to be transferred to the QEP Retirement
Plan shall have a fair market value equal to the amount required to be
transferred in accordance with Section 414(l) of the Code. Assets to be
transferred pursuant to this Section 3.1(b) shall be in kind and/or in cash, as
determined by Questar in its discretion.

(c) No Distributions. No distribution of benefits shall be made to any QEP
Participant solely on account of the transfers from the Questar Retirement Plan
described in subsection (b) above.

(d) Qualification Failures. The Parties hereto agree that to the extent either
of them becomes aware that either the Questar Retirement Plan or the QEP
Retirement Plan fails, or may fail, to be qualified under Section 401(a) of the
Code, it shall notify the other Party, and the Parties shall cooperate and use
their best efforts to avoid such disqualification, including using the Employee
Plans Compliance Resolution System under Revenue Procedure 2008-50 (or its
successor).

(e) Regulatory Filings. In connection with the transfer of Assets and
Liabilities from the Questar Retirement Plan to the QEP Retirement Plan as
discussed in this Article III, Questar and QEP (each acting directly or through
their respective Affiliates) shall cooperate in making any and all appropriate
filings required by the IRS, or required under the Code, ERISA or any applicable
regulations, and take all such action as may be necessary and appropriate to
cause such plan-to-plan transfer to take place as soon as practicable after the
establishment of the QEP Retirement Plan.

ARTICLE IV

QUALIFIED DEFINED CONTRIBUTION PLAN

Section 4.1 Questar 401(k) Plan; QEP 401(k) Plan.

(a) Establishment of the QEP 401(k) Plan. Effective as of the Distribution Date,
QEP shall, or shall have caused one of its Affiliates to, establish a defined
contribution plan and trust solely for the benefit of those eligible QEP
Employees (and their beneficiaries and alternate

 

9



--------------------------------------------------------------------------------

payees) (the “QEP 401(k) Plan”). QEP shall be responsible for taking all
necessary, reasonable and appropriate action to establish, maintain and
administer the QEP 401(k) Plan so that it is qualified under Section 401(a) of
the Code and that the related trust thereunder is exempt under Section 501(a) of
the Code. QEP (acting directly or through its Affiliates) shall be responsible
for any and all Liabilities and other obligations with respect to the QEP 401(k)
Plan.

(b) Transfer of Questar 401(k) Plan Assets. Within ninety (90) days following
the Distribution Date (or such later time as mutually agreed by the Parties),
Questar shall cause the accounts (including promissory notes related to
outstanding participant loans) in the Questar 401(k) Plan attributable to
eligible QEP Employees and all of the Assets in the Questar 401(k) Plan related
thereto to be transferred to the QEP 401(k) Plan, and QEP shall cause the QEP
401(k) Plan to accept such transfer of accounts and underlying Assets and,
effective as of the date of such transfer, to assume and to fully perform, pay
and discharge, all obligations relating to the accounts of QEP Participants (to
the extent the Assets related to those accounts are actually transferred from
the Questar 401(k) Plan to the QEP 401(k) Plan) as of the Distribution Date. The
assets to be transferred to the QEP 401(k) Plan shall have a fair market value
equal to the amount required to be transferred in accordance with Section 414(l)
of the Code. Assets to be transferred pursuant to this Section 3.1(b) shall be
in kind and/or in cash, as determined by Questar in its discretion; provided
that the investments in Questar Common Stock and QEP Common Stock shall be
transferred in-kind.

(c) Continuation of Elections. As of the Distribution Date, QEP (acting directly
or through its Affiliates) shall cause the QEP 401(k) Plan to recognize and
maintain all Questar 401(k) Plan elections, including, but not limited to,
deferral, investment, and payment form elections, dividend elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders with respect to eligible QEP Employees, to the extent
such election or designation is available under the QEP 401(k) Plan.

(d) No Distributions. No distribution of account balances shall be made to any
QEP Participant solely on account of the transfers from the Questar 401(k) Plan
described in subsection (b) above.

(e) Employer Securities.

(i) Effective immediately after the Distribution Date, a QEP Common Stock fund
shall be added as an investment option to the Questar 401(k) Plan, and there
shall be both a QEP Common Stock fund and a Questar Common Stock fund added as
investment options to the QEP 401(k) Plan. However, the respective plan
fiduciaries have the sole responsibility and discretion to determine the
investment options available under the plans and the extent to which new
contributions, earnings or dividends maybe reinvested in such investment
options.

(ii) To the extent not already required by applicable Law, Questar and QEP each
presently intend to preserve the right of Questar Participants and QEP
Participants, respectively, to receive distributions in kind from, respectively,
the Questar 401(k) Plan and the QEP 401(k) Plan, if, and to the extent, of
investments under such plans in investment funds comprised of Questar Common
Stock or QEP Common Stock.

 

10



--------------------------------------------------------------------------------

(f) Qualification Failures. The Parties hereto agree that to the extent either
of them becomes aware that either the Questar 401(k) Plan or the QEP 401(k) Plan
fails, or may fail, to be qualified under Section 401(a) of the Code, it shall
notify the other Party, and the Parties shall cooperate and use their best
efforts to avoid such disqualification, including using the Employee Plans
Compliance Resolution System under Revenue Procedure 2008-50 (or its successor).

(g) Regulatory Filings. In connection with the transfer of Assets and
Liabilities from the Questar 401(k) Plan to the QEP 401(k) Plan as discussed in
this Article IV, Questar and QEP (each acting directly or through their
respective Affiliates) shall cooperate in making any and all appropriate filings
required by the IRS, or required under the Code, ERISA or any applicable
regulations, and take all such action as may be necessary and appropriate to
cause such plan-to-plan transfer to take place as soon as practicable after the
establishment of the QEP 401(k) Plan.

Section 4.2 Contributions as of the Distribution Date. All contributions payable
to the Questar 401(k) Plan with respect to employee deferrals and contributions,
matching contributions and other contributions for QEP Participants through the
Distribution Date, determined in accordance with the terms and provisions of the
Questar 401(k) Plan, ERISA and the Code, shall be paid by Questar to the Questar
401(k) Plan prior to the date of the Asset transfer described in Section 4.1(b)
of this Agreement. All contributions to be made under the QEP 401(k) Plan on or
after the Distribution Date shall be the responsibility of the QEP Group.

ARTICLE V

HEALTH AND WELFARE PLANS

Section 5.1 Health and Welfare Plans Maintained By QEP as of the Distribution
Date.

(a) Establishment of the QEP Welfare Plans. Questar or one or more of its
Affiliates maintain each of the health and welfare plans set forth on Schedule A
attached hereto (the “Questar Welfare Plans”) for the benefit of eligible
Questar Participants and QEP Participants. Effective as of the Distribution
Date, QEP shall, or shall cause a QEP Affiliate to, adopt, for the benefit of
eligible QEP Participants, health and welfare plans, the terms of which are
substantially comparable, in the aggregate, to the applicable terms of the
Questar Welfare Plans as in effect immediately prior to the Distribution Date
(collectively, the “QEP Welfare Plans”), except to the extent provided in
Sections 5.1(g) and 5.1(h). To the extent any Questar Welfare Plan is funded
through the purchase of an insurance contract, subject to any stop loss
contract, or administered by a third-party vendor, Questar and QEP shall
cooperate and use their commercially reasonable efforts to replicate such
insurance contracts, stop loss contract, vendor contracts for QEP, to maintain
any pricing discounts or other preferential terms for both Questar and QEP for a
reasonable term, and to ensure that any claims experience under the Questar
Welfare Plans attributable to QEP participants shall be available to the QEP
Welfare Plans through December 31, 2010, as permitted by any applicable privacy
protection laws, regulations or contracts.

(b) Terms of Participation in QEP Welfare Plans. QEP (acting directly or through
its Affiliates) shall cause all QEP Welfare Plans to (i) waive all limitations
as to preexisting conditions, exclusions, and service conditions with respect to
participation and coverage

 

11



--------------------------------------------------------------------------------

requirements applicable to QEP Participants, other than limitations that were in
effect with respect to QEP Participants as of the Distribution Date under the
Questar Welfare Plans, and (ii) waive any waiting period limitation or evidence
of insurability requirement that would otherwise be applicable to a QEP
Participant following the Distribution Date to the extent such QEP Participant
had satisfied any similar limitation under the analogous Questar Welfare Plan.
Additionally, the QEP Welfare Plans shall provide that the QEP Participants are
credited with or otherwise have taken into account, to the extent applicable,
service credits, any expenses incurred towards deductibles, out-of-pocket
limits, maximum benefit payments, and any benefit usage towards plan limits
credited to such individual under the terms of the applicable existing Questar
Welfare Plans and as if such expenses and usage had originally been credited to
such individual under the QEP Welfare Plans.

(c) Cafeteria Plan. As soon as practicable following the Distribution Date, QEP
(acting directly or through its Affiliates) shall establish a “cafeteria plan”
(within the meaning of Section 125 of the Code), which shall include a premium
payment, health care spending account, and dependent care spending account (the
“QEP Cafeteria Plan”), with features that are comparable to those contained in
the cafeteria plan maintained by Questar for the benefit of QEP Participants
immediately prior to the Distribution Date (the “Questar Cafeteria Plan”).
Pursuant to Revenue Ruling 2002-32, Questar shall cause the portion of the
Questar Cafeteria Plan applicable to the QEP Employees to be segregated into a
separate component and the account balances in such component to be transferred
to the QEP Cafeteria Plan. The QEP Cafeteria Plan shall reimburse Questar or the
Questar Cafeteria Plan to the extent amounts were paid by the Questar Cafeteria
Plan and not collected from the QEP Employee and such amounts are subsequently
collected by the QEP Cafeteria Plan with respect to such QEP Employee.

(d) Continuation of Elections. As of the Distribution Date, QEP (acting directly
or through its Affiliates) shall cause the QEP Welfare Plans to recognize and
maintain all elections and designations (including all coverage and contribution
elections and beneficiary designations) made by QEP Participants under, or with
respect to, the Questar Welfare Plans and apply such elections and designations
under the QEP Welfare Plans for the remainder of the period or periods for which
such elections or designations are by their original terms applicable, to the
extent such election or designation is available under the corresponding QEP
Welfare Plan.

(e) COBRA and HIPAA.

(i) Effective as of the Distribution Date, QEP (acting directly or through its
Affiliates) shall assume, or shall have caused the QEP Welfare Plans to assume,
responsibility for compliance with the health care continuation coverage
requirements of COBRA with respect to QEP Employees (and their dependents) who,
as of the day immediately prior to the Distribution Date, were covered under a
Questar Welfare Plan pursuant to COBRA.

(ii) Effective as of the Distribution Date, QEP (acting directly or through its
Affiliates) shall be responsible for administering compliance with any
certificate of creditable coverage requirements of HIPAA or Medicare applicable
to the QEP Welfare Plans with respect to QEP Participants.

 

12



--------------------------------------------------------------------------------

(iii) The Parties hereto agree that neither the Distribution nor any transfers
of employment that occur as of the Distribution Date shall constitute a COBRA
qualifying event for purposes of COBRA; provided, that, in all events, QEP
(acting directly or through its Affiliates) shall assume, or shall have caused
the QEP Welfare Plans to assume, responsibility for compliance with the health
care continuation coverage requirements of COBRA with respect to those Questar
Employees whose employment is transferred directly from the Questar Group to the
QEP Group as of the Distribution Date to the extent such individual was, as of
the day prior to such transfer of employment, covered under a Questar Welfare
Plan.

(f) Questar to Provide Information. To the extent permitted by law, Questar
shall provide QEP (to the extent that relevant information is in Questar’s
possession), data in an acceptable form agreed to by the parties, which provides
the names of QEP Participants who were, to the best knowledge of Questar,
participants in or otherwise entitled to benefits under the Questar Welfare
Plans, together with each such individual’s service credit under such plans.
Questar shall also provide (or cause its plan administrators to provide) to QEP
or QEP’s plan administrators, information concerning each such individual’s
expenses incurred towards deductibles, out-of-pocket limits, maximum benefit
payments, and any benefit usage towards plan limits thereunder. Questar shall,
as soon as practicable after requested, provide QEP with such additional
information in Questar’s possession (and not already in the possession of a
member of the QEP Group) as may be reasonably requested by QEP and necessary to
administer effectively any QEP Welfare Plan. Questar and each member of the QEP
Group shall enter into such other agreements as are necessary to comply with
this subsection (f), including but not limited to any agreements required by the
HIPAA.

(g) Retiree Medical and Life Insurance Benefits.

(i) QEP Employees. Effective as of the Distribution Date, all members of the QEP
Retiree Welfare Benefits Eligible Group (and their eligible spouses and
dependents, as applicable) shall, for purposes of retiree medical and life
insurance benefits, cease to be eligible or potentially eligible (as applicable)
for such benefits under the Questar Welfare Plans and become eligible or
potentially eligible (as applicable) for such benefits under a QEP Welfare Plan.

(ii) Former QEP Employees. Former QEP Employees (and their eligible spouses and
dependents, as applicable) who, immediately prior to the Distribution Date, are
eligible to receive or are receiving retiree medical and life insurance benefits
under a Questar Welfare Plan shall continue to participate in the Questar
Welfare Plans with respect to such benefits and shall not become eligible for
such benefits under any QEP Welfare Plan.

(iii) Former QEP Employees on LTD. Each Former QEP Employee who both (A) is
receiving long-term disability benefits under a Questar Welfare Plan immediately
prior to the Distribution Date and (B) as of the Distribution Date, continues to
be eligible for and receives long-term disability benefits under a Questar
Welfare Plan when such Former QEP Employee elects to commence benefits under the
Questar Retirement Plan, shall be permitted at the time of such election to
elect retiree medical benefits (for the

 

13



--------------------------------------------------------------------------------

benefit of such Former QEP Employee and/or such individual’s eligible spouse and
dependents, as applicable) only under such Questar Welfare Plan (and not any QEP
Welfare Plan).

(iv) Retiree Benefits under the QEP Welfare Plans. This Section 5.1(g) is not
intended to create any obligation to provide benefits to any person, but rather,
is intended merely to allocate such obligations to the extent they may already
exist. To the extent that retiree medical and life benefits are offered to any
eligible person under the QEP Welfare Plans pursuant to this Section 5.1(g),
such benefits shall be substantially comparable, in the aggregate, to the
applicable terms of the retiree medical and life benefits provided under the
Questar Welfare Plans immediately prior to the Distribution Date; provided that
QEP may from time to time amend the QEP Welfare Plans to increase premiums,
co-payments and deductibles with respect to retiree medical and life insurance
benefits and make any other changes.

(h) Liabilities.

(i) Insured Benefits. With respect to employee welfare and fringe benefits that
are provided through the purchase of insurance, Questar shall cause the Questar
Welfare Plans to, through such insurance policies, pay and discharge all
eligible claims of QEP Participants that are incurred prior to the Distribution
Date, and QEP shall cause the QEP Welfare Plans to, through such insurance
policies, pay and discharge all eligible claims of QEP Participants that are
incurred on or after the Distribution Date.

(ii) Self-Insured Benefits. With respect to employee welfare and fringe benefits
that are provided on a self-insured basis, (A) except as provided in this
Agreement, Questar (acting directly or through its Affiliates) shall fully
perform, pay and discharge, under the Questar Welfare Plans, all eligible claims
of QEP Participants who are QEP Employees (and their dependents) that are
incurred but not paid prior to the Distribution Date, and (B) QEP (acting
directly or through its Affiliates) shall fully perform, pay and discharge,
under the QEP Welfare Plans, from and after the Distribution Date, all eligible
claims of QEP Participants who are QEP Employees (and their dependents) that are
incurred on or after the Distribution Date.

(iii) Short-term and Long-term Disability Benefits. Effective as of the
Distribution Date, QEP shall assume, be liable for and provide under the QEP
Welfare Plans for any (A) short-term disability benefits to a QEP Employee
regardless of whether the date of the disability occurred prior to the
Distribution Date; and (B) any long-term disability benefits to a QEP Employee
after the Distribution Date. Any Former QEP Employee receiving long-term
disability benefits under a Questar Welfare Plan as of immediately prior to the
Distribution Date shall on and after the Distribution Date continue to be
eligible to receive such benefits under a Questar Welfare Plan.

(iv) Incurred Claim Definition. For purposes of this Section 5.1(h), a claim or
Liability shall generally be deemed to be incurred (A) with respect to medical,
dental, vision and/or prescription drug benefits, on the date that the health
services giving rise to such claim or Liability are rendered or performed and
not when such claim is made,

 

14



--------------------------------------------------------------------------------

provided however that with respect to a period of continuous hospitalization, a
claim is incurred upon the first date of such hospitalization and not on the
date that such services are performed and (B) with respect to life insurance,
accidental death and dismemberment and business travel accident insurance, upon
the occurrence of the event giving rise to such claim or Liability.

Section 5.2 VEBA. Effective as of the Distribution Date, Questar shall retain
responsibility for all Liabilities and fully perform, pay and discharge all
obligations under the VEBA and, effective as of the Distribution Date, QEP shall
have no obligation with respect thereto.

Section 5.3 Time-Off Benefits. QEP shall credit each QEP Participant with the
amount of accrued PTO benefits as such QEP Participant had with the Questar
Group as of the Distribution Date.

ARTICLE VI

PAYROLL REPORTING AND WITHHOLDING

Section 6.1 Form W-2 Reporting.

(a) Questar Payroll. With respect to QEP Employees, the Parties shall adopt the
“alternative procedure” for preparing and filing IRS Forms W-2 (Wage and Tax
Statements), as described in Revenue Procedure 2004-53 (“Rev. Proc. 2004-53”).
In accordance with this procedure, QEP (and its Affiliates) as the successor
employer shall provide all required Forms W-2 to all QEP Employees reflecting
all wages paid and taxes withheld by both Questar as the predecessor and the QEP
Group members as the successor employer for the 2010 calendar year.

(b) Form 941. Each Party shall be responsible for filing IRS Forms 941 for its
respective employees.

Section 6.2 Forms W-4 and W-5. With respect to QEP Employees, the Parties shall
adopt the alternative procedure of Rev. Proc. 2004-53 for purposes of filing IRS
Forms W-4 (Employee’s Withholding Allowance Certificate) and W-5 (Earned Income
Credit Advance Payment Certificate). In accordance with this procedure, Questar
shall provide to QEP and its Affiliates, as appropriate, all IRS Forms W-4 and
W-5 on file with respect to each QEP Employee, and QEP and its Affiliates shall
honor these forms until such time, if any, that such QEP Employee submits a
revised form.

Section 6.3 Garnishments, Tax Levies, Child Support Orders, and Wage
Assignments. With respect to garnishments, tax levies, child support orders, and
wage assignments in effect with Questar on the Distribution Date for any QEP
Employees, QEP and its Affiliates, as appropriate, shall honor such payroll
deduction authorizations and shall continue to make payroll deductions and
payments to the authorized payee, as specified by the court or governmental
order which was on file with Questar as of immediately prior to the Distribution
Date. Questar shall, as soon as practicable after the Distribution Date, provide
QEP and its Affiliates, as appropriate, with such information in Questar’s
possession (and not already in the possession of a member of the QEP Group) as
may be reasonably requested by the QEP Group and necessary for the QEP Group to
make the payroll deductions and payments to the authorized payee as required by
this Section 6.3.

 

15



--------------------------------------------------------------------------------

Section 6.4 Authorizations for Payroll Deductions. Unless otherwise prohibited
by a Benefit Plan or by this Agreement or an Ancillary Agreement, QEP and its
Affiliates, as appropriate, shall honor payroll deduction authorizations
attributable to QEP Employees that are in effect with Questar on the
Distribution Date relating to each QEP Employee, and shall not require that such
QEP Employee submit a new authorization to the extent that the type of deduction
by QEP or its Affiliates, as appropriate, does not differ from that made by
Questar. Such deduction types include, without limitation: contributions to any
QEP Benefit Plan, including any voluntary benefit plan; political action
committee contributions, scheduled loan repayments to any QEP Benefit Plan or
under the Questar Appliance Purchase Program; and direct deposit of payroll,
employee relocation loans, and other types of authorized company receivables
usually collectible through payroll deductions. Each Party shall, as soon as
practicable after the Distribution Date, provide the other Party with such
information in its possession as may be reasonably requested by the other Party
and as necessary for that Party to honor the payroll deduction authorizations
contemplated by this Section 6.4.

ARTICLE VII

LABOR AND EMPLOYMENT MATTERS

Section 7.1 Separate Employers. Subject to the provisions of ERISA and the Code,
on and after the Distribution Date, Questar and each member of the QEP Group
shall be separate and independent employers.

Section 7.2 Employment Litigation. The QEP Group shall have the sole
responsibility for all employment-related claims regarding QEP Employees or
Former QEP Employees relating to, arising out of, or resulting from the
employment of such individuals within the QEP Business for matters not covered
in this Agreement, whether the basis for such claims arose before, on, or after
the Distribution Date. The Questar Group shall have the sole responsibility for
all employment-related claims regarding Questar Employees or Former Questar
Employees relating to, arising out of, or resulting from the employment of such
individuals within the Questar Business with respect to matters not covered in
this Agreement, whether the basis for such claims arose before, on, or after the
Distribution Date.

Section 7.3 Notice of Claims. Each Party hereto shall, when applicable, notify
in writing and consult with the other Party prior to making any settlement of an
employee claim, for the purpose of avoiding any prejudice to such other Party
arising from the settlement.

ARTICLE VIII

NONQUALIFIED RETIREMENT PLANS

Section 8.1 Establishment of QEP Nonqualified Retirement Plans. Questar
maintains each of the nonqualified deferred compensation plans set forth on
Schedule B attached hereto (the “Questar Nonqualified Plans”) for the benefit of
eligible Questar Participants and QEP Participants. Effective as of the
Distribution Date, QEP shall, or shall cause one of its Affiliates to,
(i) establish nonqualified deferred compensation plans solely for the benefit of
those eligible QEP Employees who either have account balances or accrued
benefits or were eligible to participate under the applicable Questar
Nonqualified Plan immediately prior to the Distribution Date, the terms of which
are substantially comparable, in the aggregate, to the terms of the

 

16



--------------------------------------------------------------------------------

applicable Questar Nonqualified Plan as in effect immediately prior to the
Distribution Date, and (ii) cause the nonqualified deferred compensation plan
established for the benefit of certain QEP Employees who were participants in
the Questar Supplemental Executive Retirement Plan (the “Questar SERP”)
immediately prior to the Distribution Date to (A) reflect the accrued benefit of
such QEP Employees under the Questar SERP immediately prior to the Distribution
Date, and (B) effective on and after the Distribution Date, provide for a
benefit formula that takes into account the benefit that such QEP Employees
would have received under the QEP Retirement Plan following the Distribution
Date (the “QEP Supplemental Executive Retirement Plan”) (collectively, the “QEP
Nonqualified Plans”). Effective as of the Distribution Date, QEP shall cause the
QEP Nonqualified Plans to assume responsibility for all Liabilities and fully
perform, pay and discharge all obligations, when such obligations become due,
under the Questar Nonqualified Plans with respect to all eligible QEP Employees
(excluding, for the avoidance of doubt, any amounts attributable to QEP Former
Employees which shall remain in the Questar Nonqualified Plans). QEP (acting
directly or through its Affiliates) shall be responsible for any and all
Liabilities (including Liability for funding if any) and other obligations with
respect to the QEP Nonqualified Plans.

Section 8.2 Continuation of Elections. As of the Distribution Date, QEP (acting
directly or through an Affiliate) shall cause the QEP Nonqualified Plans to
recognize and maintain all elections (including deferral, distribution and
investment elections) and beneficiary designations with respect to QEP
Participants under the respective Questar Nonqualified Plans to the extent such
elections or designations are available under the QEP Nonqualified Plans until a
new election that by its terms supersedes such original election is made by the
QEP Participant in accordance with Section 409A of the Code, applicable Law and
the terms and conditions of the QEP Nonqualified Plans.

ARTICLE IX

LONG-TERM STOCK INCENTIVE AWARDS

Section 9.1 Treatment of Outstanding Questar Options.

(a) Each Questar Option that is outstanding immediately prior to the
Distribution Date shall, as of the Distribution Date, be converted into a QEP
Option and an adjusted Questar Option (each a “Post-Distribution Questar
Option”) in accordance with the succeeding paragraphs of this Section 9.1.

(b) The number of shares subject to the QEP Option shall be equal to the number
of shares of QEP Common Stock to which the option holder would be entitled in
the Distribution had the shares subject to the Questar Option represented
outstanding shares of Questar Common Stock as of the Record Date. The per share
exercise price of the Post-Distribution Questar Option shall be equal to the
closing Questar “ex-dividend” share price, divided by the sum of the closing QEP
“when issued” share price plus the closing Questar “ex-dividend” share price, in
each case on the Distribution Date, multiplied by the per share exercise price
of the Questar Option. The per share exercise price of the QEP Option shall be
equal to the closing QEP “when issued” share price, divided by the sum of the
closing QEP “when issued” share price plus the closing Questar “ex-dividend”
share price, in each case on the Distribution Date, multiplied by the per share
exercise price of the Questar Option. See Schedule D attached hereto for an
example of such calculation.

 

17



--------------------------------------------------------------------------------

(c) Prior to the Distribution Date, Questar shall amend the applicable Questar
Stock Plans and applicable award agreements as necessary, effective as of the
Distribution Date, to provide that for purposes of the Post-Distribution Questar
Options (including in determining exercisability and the post-termination
exercise period), a QEP Employee’s continued service with the QEP Group
following the Distribution Date shall be deemed continued service with Questar.
QEP shall issue each QEP Option under the QEP Stock Plan, which shall provide
that, except as otherwise provided herein, the terms and conditions applicable
to the QEP Options shall be substantially similar to the terms and conditions
applicable to the corresponding Questar Option, including the terms and
conditions relating to vesting and the post-termination exercise period (as set
forth in the applicable plan, award agreement or in the option holder’s then
applicable employment agreement with Questar or its Affiliates, which terms
shall remain in effect even after the expiration or termination of such
employment agreement) and including a provision to the effect that, for purposes
of the QEP Options, continued service with the Questar Group from and after the
Distribution Date shall be deemed to constitute service with QEP.

(d) The QEP Options and the Post-Distribution Questar Options shall remain
subject to the terms and conditions of the underlying Questar Option as in
effect immediately prior to the Distribution Date, including any Detrimental
Conduct Provisions and terms relating to post-termination exercise periods
provided for in any option holder’s employment agreement.

(e) Upon the exercise of a QEP Option, regardless of the holder thereof, the
exercise price shall be paid to (or otherwise satisfied to the satisfaction of)
QEP in accordance with the terms of the QEP Option, and QEP shall be solely
responsible for the issuance of QEP Common Stock, for ensuring the withholding
of all applicable tax on behalf of the employing entity of such holder, and for
ensuring the remittance of such withholding taxes to the employing entity of
such holder. Upon the exercise of a Questar Option, regardless of the holder
thereof, the exercise price shall be paid to (or otherwise satisfied to the
satisfaction of) Questar in accordance with the terms of the Questar Option, and
Questar shall be solely responsible for the issuance of Questar Common Stock,
for ensuring the withholding of all applicable tax on behalf of the employing
entity of such holder and for ensuring the remittance of such withholding taxes
to the employing entity of such holder.

Section 9.2 Treatment of Outstanding Questar Restricted Stock.

(a) Each holder as of the Record Date of Questar Restricted Shares that remain
outstanding immediately prior to the Distribution Date shall receive, upon the
Distribution being made, such number of QEP Restricted Shares as equals the
number of shares of QEP Common Stock to which all other holders of shares of
Questar Common Stock shall be entitled to receive upon the Distribution being
made. The Questar Restricted Shares outstanding following the Distribution
having been made are hereinafter referred to as “adjusted Questar Restricted
Shares.” The QEP Restricted Shares and the adjusted Questar Restricted Shares
shall be subject to the succeeding paragraphs of this Section 9.2.

 

18



--------------------------------------------------------------------------------

(b) All QEP Restricted Shares and adjusted Questar Restricted Shares shall
become vested upon the date the Questar Restricted Shares would have otherwise
vested in accordance with the existing vesting schedule.

(c) Prior to the Distribution Date, Questar shall amend the applicable Questar
Stock Plans as necessary, effective as of the Distribution Date, to provide that
for purposes of continued vesting of the adjusted Questar Restricted Shares, a
QEP Employee’s continued service with the QEP Group following the Distribution
Date shall be deemed continued service with Questar. The issuance of each QEP
Restricted Share shall be subject to the terms of the QEP Stock Plan, which
shall provide that, except as otherwise provided herein, the terms and
conditions applicable to the QEP Restricted Shares shall be substantially
similar to the terms and conditions applicable to the corresponding Questar
Restricted Shares (as set forth in the applicable plan, award agreement or in
the holder’s then applicable employment agreement with Questar or its
Affiliates, which terms shall remain in effect even after the expiration or
termination of such employment agreement), including any Detrimental Conduct
Provisions, and including a provision to the effect that, for purposes of the
QEP Restricted Shares, continued service with the Questar Group from and after
the Distribution Date shall be deemed to constitute service with QEP.

(d) Upon the vesting of the QEP Restricted Shares, QEP shall be solely
responsible for the settlement of all QEP Restricted Shares, regardless of the
holder thereof, and for ensuring the satisfaction of all applicable tax
withholding requirements on behalf of the employing entity of such holder and
for ensuring the remittance of such withholding taxes to the employing entity of
such holder. Upon the vesting of the Questar Restricted Shares, Questar shall be
solely responsible for the settlement of all Questar Restricted Shares,
regardless of the holder thereof, and for ensuring the satisfaction of all
applicable tax withholding requirements on behalf of the employing entity of
such holder and for ensuring the remittance of such withholding taxes to the
employing entity of such holder.

Section 9.3 No Accelerated Vesting. The Parties hereto acknowledge and agree
that the vesting of any Questar Options, QEP Options, Questar Restricted Shares
and QEP Restricted Shares shall not accelerate by reason of the transactions
contemplated by the Separation Agreement and this Agreement.

Section 9.4 Tax Deduction. The Parties mutually agree that each of the
applicable tax deductions to which they may be entitled for federal income tax
purposes with regard to the QEP Options and the Post-Distribution Questar
Options (pursuant to Section 9.1) and the QEP Restricted Shares and the adjusted
Questar Restricted Shares (pursuant to Section 9.2) shall be determined in
accordance with Revenue Ruling 2002-1.

Section 9.5 Cooperation. Each of the Parties shall establish an appropriate
administration system in order to handle in an orderly manner exercises of
Questar Options and QEP Options and the settlement of Questar Restricted Shares
and QEP Restricted Shares. Each of the Parties shall work together to unify and
consolidate all indicative data and payroll and employment information on
regular timetables and make certain that each applicable entity’s data and
records in respect of such awards are correct and updated on a timely basis. The
foregoing shall include employment status and information required for tax
withholding/remittance, compliance with trading windows and compliance with the
requirements of the Exchange Act and other applicable Laws.

 

19



--------------------------------------------------------------------------------

Section 9.6 SEC Registration. The Parties mutually agree to use commercially
reasonable efforts to maintain effective registration statements with the SEC
with respect to the long-term incentive awards described in this Article IX, to
the extent any such registration statement is required by applicable Law.

Section 9.7 Savings Clause. The Parties hereby acknowledge that the provisions
of this Article IX are intended to achieve certain tax, legal and accounting
objectives and, in the event such objectives are not achieved, the Parties agree
to negotiate in good faith regarding such other actions that may be necessary or
appropriate to achieve such objectives.

ARTICLE X

ADDITIONAL COMPENSATION MATTERS; SEVERANCE

Section 10.1 Annual Cash Incentive Awards.

(a) QEP Assumption of Annual Cash Incentive Liability. Questar maintains each of
the annual cash incentive plans in which QEP Participants are eligible to
participate as set forth on Schedule C attached hereto (excluding, for the
avoidance of doubt, any such annual cash incentive plans maintained by QEP or
its subsidiaries) (the “Questar Annual Cash Incentive Plans”). Effective as of
the Distribution Date, QEP shall assume or retain, as applicable, responsibility
for all Liabilities and fully perform, pay and discharge all obligations, when
such obligations become due, relating to any awards that any QEP Participant is
eligible to receive under the Questar Annual Cash Incentive Plans with respect
to calendar year 2010 and, except as otherwise provided in this Agreement,
Questar shall have no obligation with respect thereto after the Distribution
Date.

(b) Questar Assumption of Annual Cash Incentive Liability. Effective as of the
Distribution Date, Questar shall assume or retain, as applicable, responsibility
for all Liabilities and fully perform, pay and discharge all obligations
relating to any awards that any Questar Participant is eligible to receive under
the Questar Annual Cash Incentive Plans with respect to calendar year 2010 and,
except as otherwise provided in this Agreement, QEP shall have no obligation
with respect thereto after the Distribution Date.

(c) Establishment of QEP Annual Cash Incentive Plan. Effective as of the
Distribution Date, QEP shall have adopted an annual cash incentive plan which
shall permit the issuance of annual cash incentive awards on terms and
conditions substantially comparable to those under the Questar Annual Cash
Incentive Plans for the benefit of the QEP Employees (provided that the payment
amounts and individual performance criteria shall be established in the
discretion of the QEP Board of Directors or the Management Performance Committee
thereof).

Section 10.2 Long-Term Cash Incentive Awards.

(a) Conversion to Restricted Stock Awards for 2009-2011 and 2010-2012
Performance Periods. Questar maintains the Questar Corporation Long-Term Cash
Incentive

 

20



--------------------------------------------------------------------------------

Plan as amended and restated effective October 28, 2008 (the “Questar Long-Term
Cash Incentive Plan”) for the benefit of eligible Questar Participants and QEP
Participants. Certain awards granted thereunder shall be subject to the
following adjustments:

(i) Each outstanding award granted to a QEP Participant under the Questar
Long-Term Cash Incentive Plan for each of the 2009-2011 and 2010-2012
performance periods shall, as of the Distribution Date, be converted from an
award payable in cash to an award of a number of QEP Restricted Shares equal to
the quotient obtained by dividing (x) the Cash Award Value (as defined herein)
of the applicable award granted to the QEP Participant under the Questar
Long-Term Cash Incentive Plan, by (y) the closing price of QEP Common Stock on
the day immediately following the Distribution Date (rounding any fractional
shares up to the next whole number of shares).

(ii) Each outstanding award granted to a Questar Participant under the Questar
Long-Term Cash Incentive Plan for each of the 2009-2011 and 2010-2012
performance periods shall, as of the Distribution Date, be converted from an
award payable in cash to an award of a number of Questar Restricted Shares equal
to the quotient obtained by dividing (x) the Cash Award Value (as defined
herein) of the applicable award granted to the Questar Participant under the
Questar Long-Term Cash Incentive Plan, by (y) the closing price of Questar
Common Stock on the day immediately following the Distribution Date (rounding
any fractional shares up to the next whole number of shares).

For purposes of this Section 10.2(a), the “Cash Award Value” shall mean, with
respect to each applicable award granted under the Questar Long-Term Cash
Incentive Plan, the dollar amount equal to the greater of (i) the participant’s
full target bonus amount under the award, or (ii) the value of the award for the
applicable performance period determined as of the Distribution Date by applying
to the participant’s full target bonus the multiplier specified thereunder based
on the achievement of the performance goals thereunder from the beginning of the
applicable performance period through the Distribution Date, using the higher of
(A) the combined closing QEP “when issued” share price and the closing Questar
“ex-dividend” share price, in each case on the Distribution Date, or (B) the
closing Questar “regular way” share price on the Distribution Date. All QEP
Restricted Shares and Questar Restricted Shares granted pursuant to this
Section 10.2(a) shall become vested upon the date on which the corresponding
cash award for the 2009-2011 and 2010-2012 performance period, as applicable,
would have otherwise been paid under the terms of the Questar Long-Term Cash
Incentive Plan, subject to such other terms and conditions set forth in the
applicable award agreement and the respective QEP Stock Plan or Questar Stock
Plan.

(b) Combined Performance Results of Questar and QEP for 2008-2010 Performance
Period. For purposes of determining the achievement of the performance goals
with respect to the awards granted to eligible Questar Participants and QEP
Participants under the Questar Long-Term Cash Incentive Plan for the 2008-2010
performance period, the financial performances of Questar and QEP shall be
considered in the aggregate with respect to each company performance objective
set forth therein, and any payments due shall be paid in cash pursuant to the
terms of the plan, provided, that the chief financial officers of both Questar
and QEP mutually agree on the determination of any payouts thereunder.

 

21



--------------------------------------------------------------------------------

(c) QEP Assumption of Long-Term Cash Incentive Liability. Effective as of the
Distribution Date, QEP shall assume or retain, as applicable, responsibility for
all Liabilities and fully perform, pay and discharge all obligations, when such
obligations become due, relating to any awards that any QEP Participant is
eligible to receive under the Questar Long-Term Cash Incentive Plan with respect
to the 2008-2010 performance period (subject to Section 10.2(b)) and with
respect to the 2009-2011 and 2010-2012 performance periods (subject to
Section 10.2(a)), and except as otherwise provided in this Agreement, Questar
shall have no obligation with respect thereto after the Distribution Date.

(d) Questar Assumption of Long-Term Cash Incentive Liability. Effective as of
the Distribution Date, Questar shall assume or retain, as applicable,
responsibility for all Liabilities and fully perform, pay and discharge all
obligations relating to any awards that any Questar Participant is eligible to
receive under the Questar Long-Term Cash Incentive Plan with respect to the
2008-2010 (subject to Section 10.2(b)), 2009-2011 and 2010-2012 performance
periods, and except as otherwise provided in this Agreement, QEP shall have no
obligation with respect thereto after the Distribution Date.

(e) Establishment of QEP Long-Term Cash Incentive Plan. Effective as of the
Distribution Date, QEP shall have adopted a long-term cash incentive plan which
shall permit the issuance of long-term cash incentive awards on terms and
conditions substantially comparable to those under the Questar Annual Cash
Incentive Plans (provided that the payment amounts and individual performance
criteria shall be established in the discretion of the QEP Board of Directors or
the Management Performance Committee thereof).

Section 10.3 Individual Arrangements.

(a) Questar Individual Arrangements. Questar acknowledges and agrees that,
except as otherwise provided herein, it shall have full responsibility with
respect to any Liabilities and the payment or performance of any obligations
arising out of or relating to any employment, consulting, non-competition,
retention or other compensatory arrangement previously provided by any member of
the Questar Group or QEP Group to any Questar Participant.

(b) QEP Individual Arrangements. QEP acknowledges and agrees that, except as
otherwise provided herein, it shall have full responsibility with respect to any
Liabilities and the payment or performance of any obligations arising out of or
relating to any employment, consulting, non-competition, retention or other
compensatory arrangement previously provided by any member of the Questar Group
or QEP Group to any QEP Participant.

Section 10.4 Severance Liabilities.

(a) Establishment of QEP Executive Severance Plan. Effective as of the
Distribution Date, QEP shall take all steps necessary to establish for a select
group of management and highly compensated QEP Employees, a severance plan which
shall provide severance benefits comparable to those provided under the Questar
Executive Severance Plan (the “QEP Executive Severance Plan”).

(b) Assumption of Severance Liabilities. Effective as of the Distribution Date,
QEP shall assume or retain, as applicable, responsibility for all Liabilities
and fully perform, pay and

 

22



--------------------------------------------------------------------------------

discharge all obligations, when such obligations become due, relating to any
severance benefit to which a QEP Participant is entitled under the Questar
Executive Severance Plan as of the Distribution Date. Likewise, Questar shall
assume or retain, as applicable, responsibility for all Liabilities and fully
perform, pay and discharge all obligations, when such obligations become due,
relating to any severance benefit to which a Questar Participant is entitled
under the Questar Executive Severance Plan as of the Distribution Date.

(c) Effect of the Separation on Severance. Questar and QEP acknowledge and agree
that the transactions contemplated by this Agreement and the Separation
Agreement shall not constitute a termination of employment of any QEP
Participant for purposes of any policy, plan, program or agreement of Questar or
QEP or any member of the Questar Group or QEP Group that provides for the
payment of severance, separation pay, salary continuation or similar benefits in
the event of a termination of employment.

(d) QEP Liability for Separation Payments to Questar Corporation Employees.
Schedule E attached hereto sets forth a list of Questar Employees and/or job
titles of individuals who are employed by Questar immediately prior to the
Distribution Date and whose employment with Questar shall be terminated within
six (6) months following the Distribution Date as a result of the Separation.
QEP shall be obligated to pay to Questar an amount equal to 56.33% of the total
severance compensation and benefits payable to such Questar Employees within
thirty (30) days following the date of such termination of employment, not to
exceed, in the aggregate, $372,083, plus the expense of accelerated vesting of
any equity awards.

(e) QEP Contribution for Payments to Questar Chairman, President and CEO. In the
event that Questar agrees to a compensation package in connection with the
termination of employment of its Chairman, President and CEO as of the
Distribution Date, QEP shall pay to Questar on the Distribution Date an amount
equal to 56.33% of the total compensation and benefits payable pursuant to such
agreement. Such total compensation and benefits payable shall include any cash
payment (in the form of a separation payment and recognition bonus payment) due
under the terms of any separation agreement by and between Questar and such
person, plus the expense of accelerated vesting of any outstanding restricted
shares or unvested stock options pursuant to the terms of such separation
agreement.

Section 10.5 Workers’ Compensation Liabilities.

(a) Pre-Distribution Date Claims. Except as set forth below, all workers’
compensation Liabilities relating to, arising out of, or resulting from any
claim by a QEP Employee or Former QEP Employee that results from an accident,
incident or event occurring, or from an occupational disease which becomes
manifest, before the Distribution Date shall be assumed or retained by QEP.
Notwithstanding the foregoing, QEP shall not assume or retain any workers’
compensation Liability relating to, arising out of, or resulting from any claim
by a QEP Employee that results from an accident, incident or event occurring, or
from an occupational disease which becomes manifest, while such QEP Employee was
employed by any member of the Questar Group (such a claim, a “Questar Retained
Claim”). All workers’ compensation Liabilities relating to, arising out of, or
resulting from (i) any Questar Retained Claim or (ii) any claim by a Questar
Employee or Former Questar Employee that results from an accident, incident, or
event occurring, or from an occupational disease which becomes manifest before
the Distribution Date shall be assumed or retained by Questar.

 

23



--------------------------------------------------------------------------------

(b) Post-Distribution Date Claims. All workers’ compensation Liabilities
relating to, arising out of, or resulting from any claim by a QEP Employee or
Former QEP Employee that results from an accident, incident or event occurring,
or from an occupational disease which becomes manifest, on or after the
Distribution Date shall be assumed or retained by QEP. All workers’ compensation
Liabilities relating to, arising out of, or resulting from any claim by a
Questar Employee or Former Questar Employee that results from an accident,
incident or event occurring, or from an occupational disease which becomes
manifest, on or after the Distribution Date shall be assumed or retained by
Questar.

(c) General. For purposes of this Section 10.5, a compensable injury shall be
deemed to be sustained upon the occurrence of the event giving rise to
eligibility for workers’ compensation benefits or an occupational disease
becomes manifest, as the case may be. Questar and QEP shall cooperate in good
faith with respect to the notification to appropriate governmental agencies of
the Distribution and the issuance of new, or the transfer of existing, workers’
compensation insurance policies and claims handling contracts.

Section 10.6 Director Programs.

(a) Establishment of QEP Deferred Compensation Plan for Directors. Effective as
of the Distribution Date, QEP shall, or shall cause one of its Affiliates to,
establish a nonqualified deferred compensation plan for the benefit of members
of the QEP Board of Directors who have account balances or were eligible to
participate under the Questar Deferred Compensation Plan for Directors
immediately prior to the Distribution Date, the terms of which are substantially
comparable, in the aggregate, to the terms of the Questar Deferred Compensation
Plan for Directors as in effect immediately prior to the Distribution Date (the
“QEP Deferred Compensation Plan for Directors”). Effective as of the
Distribution Date, QEP shall cause the QEP Deferred Compensation Plan for
Directors to assume responsibility for all Liabilities and fully perform, pay
and discharge all obligations, when such obligations become due, of the Questar
Nonqualified Plans with respect to all members of the QEP Board of Directors who
were participants or eligible to participate therein. QEP (acting directly or
through its Affiliates) shall be responsible for any and all Liabilities
(including Liability for funding) and other obligations with respect to the QEP
Deferred Compensation Plan for Directors.

(b) Continuation of Elections. As of the Distribution Date, QEP (acting directly
or through an Affiliate) shall cause the QEP Deferred Compensation Plan for
Directors to recognize and maintain all elections (including deferral,
distribution and investment elections) and beneficiary designations with respect
to participating members of the QEP Board of Directors under the Questar
Deferred Compensation Plan for Directors to the extent such elections or
designations are available under the QEP Deferred Compensation Plan for
Directors until a new election that by its terms supersedes such original
election is made by the participating member of the QEP Board of Directors in
accordance with Section 409A of the Code, applicable Law and the terms and
conditions of the QEP Deferred Compensation Plan for Directors.

 

24



--------------------------------------------------------------------------------

(c) Certain Director Fees. Except as set forth in Section 10.6(a), Questar shall
retain responsibility for the payment of any fees payable in respect of service
on the Questar Board of Directors that are payable but not yet paid as of the
Distribution Date, and QEP shall have no responsibility for any such payments
(to an individual who is a member of the QEP Board of Directors as of the
Distribution Date or otherwise).

Section 10.7 Section 409A. Notwithstanding anything in this Agreement to the
contrary, with respect to any compensation or benefits that may be subject to
Section 409A of the Code and related Department of Treasury guidance thereunder
(including, without limitation, any supplemental and deferred compensation
plans, outstanding long-term incentive awards, long-term cash incentive awards
and annual cash incentive awards as described herein), the Parties agree to
negotiate in good faith regarding any treatment different from that otherwise
provided herein to the extent necessary or appropriate to (i) exempt such
compensation and benefits from Section 409A of the Code, (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance, and/or (iii) otherwise avoid the imposition of tax under Section 409A
of the Code; provided, however, that this Section 10.7 does not create an
obligation on the part of either Party to adopt any amendment, policy or
procedure, to take any other action or to indemnify any Person for any failure
to do any of the foregoing.

ARTICLE XI

INDEMNIFICATION

Section 11.1 General Indemnification. Any claim for indemnification under this
Agreement shall be governed by, and be subject to, the provisions of Article VII
of the Separation Agreement, which provisions are hereby incorporated by
reference into this Agreement and any references to “Agreement” in such Article
VII as incorporated herein shall be deemed to be references to this Agreement.

ARTICLE XII

GENERAL AND ADMINISTRATIVE

Section 12.1 Non-Solicitation. Each Party agrees that it shall not, and it shall
cause its Affiliates (such Party and its Affiliates collectively, the “Hiring
Party”) not to, prior to the second anniversary of the Distribution Date,
knowingly, directly or indirectly, on their own behalf or in the service or on
behalf of others, solicit, aid, induce or encourage any individual who is a
current employee of the other Party or the other Party’s Affiliates to leave his
or her employment and to work for such Hiring Party or others without the prior
written Consent of the other Party. The restrictions contained in this
Section 12.1 shall not apply to (i) general solicitations not specifically
directed to any employee of a Party or its Affiliates (including a search firm
who has not been encouraged or advised to approach any such employee), and
(ii) any solicitation or hiring of an individual who is no longer employed by a
Party or its Affiliates at the time of such solicitation or hiring.

Section 12.2 Sharing Of Information. Each Party (acting directly or through its
Affiliates) shall provide to the other Party and its agents and vendors all
Information as the other Party may reasonably request to enable the requesting
Party to administer efficiently and accurately each of its Benefit Plans and to
determine the scope of, as well as fulfill, its obligations under this

 

25



--------------------------------------------------------------------------------

Agreement. Such information shall, to the extent reasonably practicable, be
provided in the format and at the times and places requested, but in no event
shall the Party providing such information be obligated to incur any
out-of-pocket expenses not reimbursed by the requesting Party or make such
information available outside of its normal business hours and premises. Any
information shared or exchanged pursuant to this Agreement shall be subject to
the confidentiality requirements set forth in the Separation Agreement. The
Parties also hereby agree to enter into any business associate agreements that
may be required for the sharing of any Information pursuant to this Agreement to
comply with the requirements of HIPAA.

Section 12.3 Reasonable Efforts/Cooperation. Each Party shall use its
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations to consummate the transactions
contemplated by this Agreement, including adopting plans or plan amendments.
Each of the Parties hereto shall cooperate fully on any issue relating to the
transactions contemplated by this Agreement for which the other Party seeks a
determination letter or private letter ruling from the IRS, an advisory opinion
from the DOL or any other filing, consent or approval with respect to or by a
Governmental Entity

Section 12.4 Employer Rights. Nothing in this Agreement shall prohibit QEP or
any QEP Affiliate from amending, modifying or terminating any QEP Benefit Plan
at any time within its sole discretion. In addition, nothing in this Agreement
shall prohibit Questar or any Questar Affiliate from amending, modifying or
terminating any Questar Benefit Plan at any time within its sole discretion.

Section 12.5 Effect on Employment. Except as expressly provided in this
Agreement, none of the Distribution or any of the actions taken in connection
with the Distribution shall in and of itself cause any employee to be deemed to
have incurred a termination of employment or service which entitles such
individual to the commencement of benefits under any of the Questar Benefit
Plans. Furthermore, nothing in this Agreement is intended to confer upon any
employee or former employee of Questar, QEP or either of their respective
Affiliates any right to continued employment, or any recall or similar rights to
an individual on layoff or any type of approved leave.

Section 12.6 Consent Of Third Parties. If any provision of this Agreement is
dependent on the Consent of any third party and such Consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the Parties hereto shall negotiate in good faith to
implement the provision in a mutually satisfactory manner.

Section 12.7 Access To Employees. Following the Distribution Date, Questar and
QEP shall, or shall cause each of their respective Affiliates to, make available
to each other those of their employees who may reasonably be needed in order to
defend or prosecute any legal or administrative action (other than a legal
action between Questar and QEP) to which any employee, director or Benefit Plan
of the Questar Group or QEP Group is a party and which relates to their
respective Benefit Plans prior to the Distribution Date. The Party to whom an
employee is made available in accordance with this Section 12.7 shall pay or
reimburse the other

 

26



--------------------------------------------------------------------------------

Party for all reasonable expenses which may be incurred by such employee in
connection therewith, including all reasonable travel, lodging, and meal
expenses, but excluding any amount for such employee’s time spent in connection
herewith.

Section 12.8 Beneficiary Designation/Release Of Information/Right To
Reimbursement. To the extent permitted by applicable Law and except as otherwise
provided for in this Agreement, all beneficiary designations, authorizations for
the release of Information and rights to reimbursement made by or relating to
QEP Participants under Questar Benefit Plans shall be transferred to and be in
full force and effect under the corresponding QEP Benefit Plans until such
beneficiary designations, authorizations or rights are replaced or revoked by,
or no longer apply, to the relevant QEP Participant.

Section 12.9 Not A Change In Control. The Parties hereto acknowledge and agree
that none of the Distribution or any of the transactions contemplated by the
Separation Agreement and this Agreement constitute, and shall not be deemed to
be, a “change in control” for purposes of any Questar Benefit Plan or QEP
Benefit Plan.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Effect If Distribution Does Not Occur. Notwithstanding anything in
this Agreement to the contrary, if the Separation Agreement is terminated prior
to the Effective Time, all actions and events that are, under this Agreement, to
be taken or occur effective prior to, as of or following the Distribution Date,
or otherwise in connection with the Separation, shall not be taken or occur,
except to the extent determined by Questar.

Section 13.2 Relationship Of Parties. Nothing in this Agreement shall be deemed
or construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

Section 13.3 Affiliates. Each of Questar and QEP shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by each of their
Affiliates, respectively.

Section 13.4 Notices. All notices, requests, claims, demands and other
communications under this Agreement, as between the Parties, shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt unless the day of receipt is not a Business Day, in which case it
shall be deemed to have been duly given or made on the next following Business
Day) by delivery in person, by overnight courier service, by facsimile with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 13.4):

 

To Questar:  

Questar Corporation

180 East 100 South

Salt Lake City, UT 84111

Attn: General Counsel

Facsimile: 801) 324-5483

 

QEP Resources, Inc.

1050 Seventeenth Street

Denver, CO 80202

Attn: General Counsel

Facsimile: (303) 573-0314

 

27



--------------------------------------------------------------------------------

Section 13.5 Entire Agreement. This Agreement, the Separation Agreement, and
each other Ancillary Agreement, including any annexes, schedules and exhibits
hereto and thereto, as well as any other agreements and documents referred to
herein and therein, shall constitute the entire agreement between the Parties
with respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter. In
the event of any inconsistency between this Agreement and any Schedule hereto,
the Schedule shall prevail.

Section 13.6 Waivers. The failure of any Party to require strict performance by
any other Party of any provision in this Agreement shall not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.

Section 13.7 Amendments. Subject to the terms of Section 13.8 of this Agreement,
this Agreement may not be modified or amended except by an agreement in writing
signed by each of the Parties.

Section 13.8 Termination, Etc. This Agreement (including Article XI
(Indemnification) hereof) may be terminated and abandoned at any time prior to
the Distribution Date by and in the sole discretion of Questar without the
approval of QEP or the stockholders of Questar and it shall be deemed terminated
if and when the Separation Agreement is terminated. In the event of such
termination, no Party shall have any liability of any kind to any other Party or
any other Person. After the Distribution Date, this Agreement may not be
terminated except by an agreement in writing signed by each of the Parties.

Section 13.9 Governing Law. This Agreement shall be governed by and construed in
accordance with Laws of the State of Utah.

Section 13.10 Dispute Resolution. Any controversy, dispute or claim arising out
of, in connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby, including any claim based on contract, tort, statute or
constitution (but excluding any controversy, dispute or claim arising out of any
Contract relating to the use or lease of real property if any third party is a
necessary party to such controversy, dispute or claim) (collectively, “Agreement
Dispute”), shall be governed by, and be subject to, the provisions of Article IX
of the Separation Agreement, which provisions (and

 

28



--------------------------------------------------------------------------------

related defined terms) are hereby incorporated by reference into this Agreement
and any references to “Agreement” in such Article IX as incorporated herein
shall be deemed to be references to this Agreement; provided, however, any
references to “Agreement” or “Agreement Disputes” in such Article IX as
incorporated herein shall be deemed to be references to this Agreement and
Agreement Disputes as defined in this Agreement. Notwithstanding the foregoing
provisions of this Section 13.10, (i) no Dispute Notice relating to the
characterization of an individual as a Questar Employee, QEP Employee, Former
Questar Employee or Former QEP Employee may be provided under this Section 13.10
more than one hundred eighty (180) days after the Distribution Date, and
(iii) no Dispute Notice may be provided under this Section 13.10 after the
second anniversary of the Distribution Date.

Section 13.11 Consent to Jurisdiction. Subject to the provisions of Article IX
of the Separation Agreement, each of the Parties irrevocably submits to the
exclusive jurisdiction of (a) the Supreme Court of the State of Wyoming, and
(b) the United States District Court for the District of Wyoming (the “Wyoming
Courts”), for the purposes of any suit, action or other proceeding to compel
arbitration or for provisional relief in aid of arbitration in accordance with
Article IX of the Separation Agreement or for provisional relief to prevent
irreparable harm, and to the non-exclusive jurisdiction of the Wyoming Courts
for the enforcement of any award issued thereunder. Each of the Parties further
agrees that service of any process, summons, notice or document by United States
registered mail to such Party’s respective address set forth in Section 13.4 of
this Agreement shall be effective service of process for any action, suit or
proceeding in the Wyoming Courts with respect to any matters to which it has
submitted to jurisdiction in this Section 13.11. Each of the Parties irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the Wyoming Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

Section 13.12 Titles and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 13.13 Counterparts. This Agreement may be executed in more than one
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party.

Section 13.14 Assignment. Except as otherwise provided for in this Agreement,
this Agreement shall not be assignable, in whole or in part, directly or
indirectly, by either Party without the prior written Consent of the other
Party, and any attempt to assign any rights or obligations arising under this
Agreement without such Consent shall be void; provided, that, a Party may assign
this Agreement in connection with a merger transaction in which such Party is
not the surviving entity or the sale by such Party of all or substantially all
of its Assets; and provided, further, that the surviving entity of such merger
or the transferee of such Assets shall agree in writing, reasonably satisfactory
to the other Party, to be bound by the terms of this Agreement as if named as a
“Party” hereto.

 

29



--------------------------------------------------------------------------------

Section 13.15 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 13.16 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns.

Section 13.17 Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.

Section 13.18 Specific Performance. The Parties agree that irreparable damage
would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to (i) an injunction or injunctions to
enforce specifically the terms and provisions hereof in any arbitration in
accordance with Section 13.10 of this Agreement, (ii) provisional or temporary
injunctive relief in accordance therewith in any Wyoming Court, and
(iii) enforcement of any such award of an arbitral tribunal or a Wyoming Court
in any court of the United States, or any other any court or tribunal sitting in
any state of the United States or in any foreign country that has jurisdiction,
this being in addition to any other remedy or relief to which they may be
entitled.

Section 13.19 Waiver of Jury Trial. SUBJECT TO SECTIONS 13.10, 13.11 AND 13.18
OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF AND
PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 13.19.

Section 13.20 Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other Party of the nature
and extent of any such Force Majeure condition and (b) use due diligence to
remove any such causes and resume performance under this Agreement as soon as
reasonably practicable.

 

30



--------------------------------------------------------------------------------

Section 13.21 Authorization. Each of the Parties hereby represents and warrants
that it has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.

Section 13.22 No Third-Party Beneficiaries. Except as otherwise expressly
provided in this Agreement, this Agreement is solely for the benefit of the
Parties and should not be deemed to confer upon third parties any remedy, claim,
liability, reimbursement, cause of action or other right in excess of those
existing without reference to this Agreement.

Section 13.23 No Interference or Amendment. Notwithstanding anything in this
Agreement to the contrary, nothing in any other provision of this Agreement
shall be interpreted to interfere with the rights of each Party to amend or
terminate any of its respective Benefit Plans or interpreted as an amendment or
other modification of any Benefit Plan.

Section 13.24 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

[Remainder of this page intentionally left blank.]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

QUESTAR CORPORATION By:  

/s/ Keith O. Rattie

Name:   Keith O. Rattie Title:   Chairman, President and Chief Executive Officer
QEP RESOURCES, INC. By:  

/s/ Charles B. Stanley

Name:   Charles B. Stanley Title:   President and Chief Executive Officer

 

32